NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0515n.06

                                       Case No. 21-2987

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                            Nov 12, 2021
CATHOLIC HEALTHCARE                                )
                                                                        DEBORAH S. HUNT, Clerk
INTERNATIONAL, INC., et al.,                       )
                                                   )
       Plaintiffs-Appellants,                      )       ON APPEAL FROM THE UNITED
                                                   )       STATES DISTRICT COURT FOR
v.                                                 )       THE EASTERN DISTRICT OF
                                                   )       MICHIGAN
GENOA CHARTER TOWNSHIP,                            )
MICHIGAN., et al.,                                 )
                                                   )
       Defendants-Appellees.                       )



       The court delivered a PER CURIAM opinion. THAPAR, J. (pp. 4–6), delivered a separate
concurring opinion.

                 BEFORE: WHITE, DONALD, and THAPAR, Circuit Judges.

       PER CURIAM. Catholic Healthcare International (CHI) acquired a tract of land in Genoa

Charter Township, Michigan. It planned to use the land for religious displays and assemblies, and

it constructed a prayer trail with the Stations of the Cross on display and a grotto for outdoor

worship. The township claims that these are “structures” that require permits under its Zoning

Ordinance, and it ordered CHI to remove them.

       Both parties filed suit: CHI in federal court, and Genoa in state court. Each sought a

temporary restraining order and preliminary injunction to preclude the other’s conduct. The state

court granted Genoa a temporary restraining order, directing CHI to remove the grotto and Stations
Case No. 21-2987, Catholic Healthcare Int’l, Inc., et al. v. Genoa Charter Twp., et al.


of the Cross and to cancel a planned gathering at the site. The federal district court denied CHI’s

motion, noting relief was likely barred by the Younger abstention doctrine. CHI appeals the district

court’s order and moves this court for an injunction pending appeal.

       As the parties have presented their merits arguments in their briefing and time is of the

essence, we consider CHI’s appeal here. Cf. Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 923

(6th Cir. 2020), vacated as moot, 141 S. Ct. 1262 (2021); see also Estill v. Cool, 295 F. App’x 25,

27 (6th Cir. 2008). We review the denial of a preliminary injunction for an abuse of discretion,

but we look at issues of law (like Younger abstention) de novo.

       The Supreme Court has cautioned lower courts that abstention is appropriate only in

“exceptional” circumstances. Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 73 (2013) (citation

omitted). It emphasized that we may abstain only where there are parallel state proceedings that

fall into one of three narrow categories: criminal prosecutions, civil-enforcement actions that

resemble criminal prosecutions, or cases that implicate the state’s interest in enforcing its

judgments. Id. at 72–73. And it explained that to be “akin to a criminal prosecution,” a civil-

enforcement action must be similar in certain “important respects.” Id. at 79 (citation omitted).

       The district court held that abstention is appropriate here. It relied on Nimer v. Litchfield

Township Board of Trustees, which exercised Younger abstention in a zoning-enforcement

proceeding. 707 F.3d 699, 701 (6th Cir. 2013). But Nimer came before Sprint. And the district

court did not address Sprint’s emphasis on just how limited the civil-enforcement category is. Nor

did it explain why Genoa’s state-court zoning-enforcement action resembles a criminal

proceeding. So we remand for the district court to consider in the first instance whether this case

involves a civil-enforcement action that is “akin to a criminal prosecution” and thus eligible for

Younger abstention. See Sprint, 571 U.S. at 79.



                                               -2-
Case No. 21-2987, Catholic Healthcare Int’l, Inc., et al. v. Genoa Charter Twp., et al.


       The appeal is REMANDED for further proceedings consistent with this opinion. The

motion for an injunction pending appeal is DENIED as moot.




                                               -3-
Case No. 21-2987, Catholic Healthcare Int’l, Inc., et al. v. Genoa Charter Twp., et al.


       THAPAR, Circuit Judge, concurring. I write separately to explain why Genoa’s zoning-

enforcement action is not a state proceeding “akin to a criminal prosecution” and thus is not eligible

for Younger abstention. Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 79 (2013).

       As the majority notes, Sprint emphasized that federal courts may abstain only in three

“exceptional” circumstances. Id. at 78. And just one could be relevant here: civil-enforcement

actions that are “akin to” criminal proceedings. Id. at 79. But a review of the Supreme Court's

guidance and our own precedent reveals that Genoa’s zoning-enforcement action does not

resemble a criminal proceeding. So Younger abstention does not apply.

       When is a civil enforcement action “akin to” a criminal proceeding? A few key factors

guide our analysis. First, whether the state is a party. Second, whether the procedures parallel

those used in a criminal prosecution—often including an investigation or a formal charge. And

third, whether the purpose of the action is punitive. See id. at 79–80; Doe v. Univ. of Ky., 860 F.3d

365, 369–70 (6th Cir. 2017). While the first is likely met here, the second and third are not.

       Under our precedent, the first factor is met if a state actor is a party to the suit. See, e.g.,

Doe, 860 F.3d at 370 (public university); Middlesex Cnty. Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423 (1982) (ethics committee acting on behalf of state supreme court). Here, the

state delegated Genoa authority to enact its zoning ordinance. See Mich. Comp. Laws Ann.

§ 125.3201. And the township exercised governmental authority to write the ordinance and to

enforce it. So Genoa is most likely a state actor.

       We next ask whether the state-court action’s procedures are like the procedures in a

criminal prosecution. See Sprint, 571 U.S. at 79–80; Doe, 860 F.3d at 370. To be sure, they need

not be identical. In Doe, we recognized that a university disciplinary proceeding under Title IX


                                                -4-
Case No. 21-2987, Catholic Healthcare Int’l, Inc., et al. v. Genoa Charter Twp., et al.


was sufficiently similar, even though those proceedings lacked the formality and due-process

protections of a criminal trial. Doe, 860 F.3d at 370. But the procedures there bore a much closer

resemblance to a criminal proceeding than those here. Doe’s case involved a formal complaint

and investigation—both procedures the Court identified in Sprint. Compare id., with Sprint, 571

U.S. at 79–80. Here, rather than formally investigating a violation, Genoa went back and forth

with Catholic Healthcare International about permissible uses for the property.            Catholic

Healthcare eventually built the grotto and Stations of the Cross without a permit, and the township

ordered the organization to remove them. When Catholic Healthcare didn’t, the township sued in

state court, asking for a temporary restraining order and preliminary injunction. None of this

sounds in criminal process. Indeed, it resembles two private parties trying to resolve a dispute and

when they don’t, one files suit seeking injunctive relief. No formal investigation. No formal

charge. Just a civil complaint. Thus, our second inquiry militates against applying Younger.

       Finally, we ask whether the state action aims to punish Catholic Healthcare for some

wrongful act. Punishment and compliance are usually two different things. The purpose of

Genoa’s civil-enforcement action is to force Catholic Healthcare to comply with the township’s

zoning ordinance—not to punish it for a past failure to comply. Contrast that with the actions in

Doe and Middlesex. In Doe, the university’s proceeding “was brought to sanction Doe and could

have severe consequences.” 860 F.3d at 370. And Middlesex involved a disciplinary proceeding

against a lawyer charged with violating the rules of professional conduct. 457 U.S. at 427–29. In

both cases, the purpose of the state case was punitive. Not so here.

       To be sure, Sprint cited three cases that weren’t explicitly punitive. See 571 U.S. at 79

(citing Moore v. Sims, 442 U.S. 415, 419–20 (1979); Trainor v. Hernandez, 431 U.S. 434, 444

(1977); Huffman v. Pursue, Ltd., 420 U.S. 592, 598 (1975)). But in each of those cases, the Court

                                               -5-
Case No. 21-2987, Catholic Healthcare Int’l, Inc., et al. v. Genoa Charter Twp., et al.


explicitly noted that criminal prosecutions were available to the state as an alternative, and that the

civil action was “in aid of and closely related to criminal statutes.” Moore, 442 U.S. at 423

(quoting Huffman, 420 U.S. at 604); see Trainor, 431 U.S. at 444. In Moore, removing children

from abusive parents related to criminal statutes against child abuse. 442 U.S. at 423. In Trainor,

recovering fraudulently obtained state assistance furthered criminal laws against such fraud. 431

U.S. at 444. And in Huffman, a nuisance suit to close a theater that screened obscene films aided

criminal statutes outlawing obscenity. 420 U.S. at 604. But there is no criminal-law analogue

here. The township’s civil-enforcement action is just that—a civil suit to enforce a zoning

ordinance.

       In sum, Genoa’s suit against Catholic Healthcare fits only one of the factors Sprint

identified, at best. And we know that the state’s participation alone cannot transform an ordinary

preliminary-injunction suit into something “more akin to a criminal prosecution than are most civil

cases.” Sprint, 571 U.S. at 81 (quoting Huffman, 420 U.S. at 604). Thus, Younger abstention does

not apply.




                                                 -6-